Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kolomayets on July 13, 2022.

The application has been amended as follows: 

A system for treating a biological fluid with light comprising:
an irradiation device comprising one or more light sources and 
a detector for detecting that a container is present in said irradiation 	chamber wherein said detector is configured to detect the weight of said container; and
a controller configured to receive information from said detector and 	verifying that said biological fluid is ready for treatment, wherein said controller is configured to adjust a light dose to be delivered to said container of biological fluid based on the detected weight of said container.

Cancelled.
Cancelled.

12.	A method for verifying the presence of a container of biological fluid within a
placing a container of biological fluid within a treatment chamber of a biological fluid treating device;
detecting the presence of said container of biological fluid by detecting a weight of said biological fluid;
optionally comparing the detected weight to a pre-determined weight or weight range for a treatment; and
determining whether the biological fluid is treatment-ready based on said comparison [[.]]; and 
adjusting a light dose in response to the detected weight of said container of biological fluid.

Allowable Subject Matter
Claims 1-2 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not anticipate or render obvious the novel subject matter of applicant’s invention, namely the modulation of a light dosage based on a detected parameter of a biological fluid, said parameter being the weight of said biological fluid being treated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779